Name: 80/1173/EEC: Commission Decision of 3 December 1980 authorizing the Kingdom of the Netherlands to fix additional criteria for the definition of producer of sheepmeat (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-19

 Avis juridique important|31980D117380/1173/EEC: Commission Decision of 3 December 1980 authorizing the Kingdom of the Netherlands to fix additional criteria for the definition of producer of sheepmeat (Only the Dutch text is authentic) Official Journal L 344 , 19/12/1980 P. 0055****( 1 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 . ( 2 ) OJ NO L 275 , 18 . 10 . 1980 , P . 6 . COMMISSION DECISION OF 3 DECEMBER 1980 AUTHORIZING THE KINGDOM OF THE NETHERLANDS TO FIX ADDITIONAL CRITERIA FOR THE DEFINITION OF PRODUCER OF SHEEPMEAT ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/1173/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1837/80 OF 27 JUNE 1980 ON THE COMMON ORGANIZATION OF THE MARKET IN SHEEPMEAT AND GOATMEAT ( 1 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2643/80 OF 14 OCTOBER 1980 LAYING DOWN GENERAL RULES GOVERNING THE GRANTING OF THE PREMIUM FOR THE BENEFIT OF SHEEPMEAT PRODUCERS ( 2 ), AND IN PARTICULAR ARTICLE 1 ( 1 ) ( A ) THEREOF , WHEREAS THE COMPETENT AUTHORITIES OF THE NETHERLANDS HAVE INFORMED THE COMMISSION OF THEIR INTENTION TO SUPPLEMENT THE DEFINITION OF PRODUCER OF SHEEPMEAT SET OUT IN ARTICLE 1 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 2643/80 BY CERTAIN ADDITIONAL CRITERIA ; WHEREAS THE COMMISSION IS AUTHORIZED TO GIVE ADVANCE APPROVAL OF THE SAID CRITERIA , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF THE NETHERLANDS IS HEREBY AUTHORIZED TO SUPPLEMENT THE DEFINITION OF PRODUCER OF SHEEPMEAT SET OUT IN ARTICLE 1 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 2643/80 BY THE ADDITIONAL CRITERIA SENT TO THE COMMISSION ON 20 OCTOBER 1980 AND SUPPLEMENTED ON 20 NOVEMBER 1980 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 3 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT